                             CIVIL MINUTE
    Case 2:21-cv-01078-ST Document 37 Filed ENTRY
                                            06/09/21 Page 1 of 1 PageID #: 231


BEFORE:                           Magistrate Judge Steven L. Tiscione


DATE:                             June 8, 2021


TIME:                             11:00 A.M.


DOCKET NUMBER(S):                 CV-21-1078 (ST)


NAME OF CASE(S):                  OLIVARES V GARDEN CITY JEEP



FOR PLAINTIFF(S):                 Nahoum



FOR DEFENDANT(S):                 Bernstein, Ross



NEXT CONFERENCE(S):               See ruling below



FTR/COURT REPORTER:               AT&T (11:00 - 11:10)

RULINGS FROM INITIAL CONFERENCE:

The Consent MOTION for Discovery [36] is granted. The Court sets the following discovery deadlines:

Deadline for completion of Rule 26(a) initial disclosures - 6/22/21;
Completion of Phase I discovery - 8/9/21;
Deadline for motions to join new parties or amend pleadings - 9/23/21;
First requests for production of documents and interrogatories due by - 9/30/21;
All fact discovery to be completed by 1/16/22;
Exchange of expert reports - 2/13/22;
Expert depositions completed by - 2/28/22;
All discovery completed by - 3/8/22;
Final date to take first step in dispositive motion practice - 4/8/22.

At the request of the parties, the case will be referred to the Court-Annexed Mediation Program pursuant to
Local Rule 83.8. Mediation shall be completed by September 16, 2021. Parties shall file a joint status report by
September 23, 2021.

Defendants' Letter MOTION for pre motion conference [33] is denied as unnecessary. Defendants may file the
partial motion to dismiss with the following briefing schedule: (1) Defendants shall serve the motion on
Plaintiff by June 22, 2021; (2) Plaintiff shall serve the response in opposition on Defendants by July 9, 2021; (3)
Defendants shall serve the reply on Plaintiff by July 23, 2021 and shall file the fully briefed motion on ECF.
Pursuant to the Court's individual practice rules, no motion papers should be filed on the docket until the motion
is fully briefed.
